DETAILED ACTION
Claims 1 and 5–13 are currently pending in this Office action.  Claims 2–4 stand canceled.  Claims 5–13 are withdrawn as being directed to non-elected inventions.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
 
Response to Arguments
	The previous rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Notoya (US 2008/0282930 A1) is withdrawn in light of the amendments to claim 1.  Even so, Li et al., “Effect of Metallic Salts of Phenylmalonic Acid on the Crystallization of Poly(L-lactide),” J. Macromol. Sci. B, Vol. 55, No. 2, 128-137 (2016) remains applicable to claim 1 as set forth below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  line 14 on page 9 and line 21 on page 10 of the claim contain the redundant recitation “calcium 2-heptylmalonate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., “Effect of Metallic Salts of Phenylmalonic Acid on the Crystallization of Poly(L-lactide),” J. Macromol. Sci. B, Vol. 55, No. 2, 128-137 (2016).
	Li at abstract and Table 1 discloses magnesium phenylmalonic acid as nucleating agent. The malonic acid portion of the salt has the structure:

    PNG
    media_image1.png
    151
    144
    media_image1.png
    Greyscale
.
	Li anticipates the present claim by teaching a species of malonic acid salt satisfying presently claimed formula (I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768